Per Curiam.

This court finds that respondent violated the aforementioned Disciplinary Rules indicated by the board. While we adopt the findings of the board, we reject the sanction recommended. Respondent is hereby ordered suspended from the practice of law in the state of Ohio for one year, that year being suspended on the condition that respondent satisfactorily complete a two-year probation period. Costs taxed to respondent.

Judgment accordingly.

Sweeney, Lochee, Holmes, *264Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., dissents.